NOT FOR PUBLICATION

                       UNITED STATES DISTRICT COURT
                            DISTRICT OF NEW JERSEY
                               CAMDEN VICINAGE
________________________
                                     :
JOHN DOE,                            :
                                     :         Civ. No. 18-2958 (RMB)
                  Plaintiff          :
                                     :
        v.                           :                OPINION
                                     :
DAVID ORTIZ, WARDEN,                 :
                                     :
                  Defendant          :
________________________             :


     Plaintiff John Doe is a prisoner incarcerated in the Federal

Correctional Institution (“FCI”) in Fort Dix, New Jersey. He filed

this civil action challenging Warden David Ortiz’s decision to

deny him access to the Public Messaging Service TRULINCS, alleging

violation of the Equal Protection Clause and the Administrative

Procedures Act, 5 U.S.C. § 701 et seq. (Compl., ECF No. 1.) The

Court terminated this action, subject to reopening, based on

Plaintiff’s deficient IFP application. (Order, ECF No. 3.)

     Plaintiff has reapplied to proceed in forma pauperis, and he

established his financial eligibility based on available assets of

$79.38 in his inmate trust account. (IFP App., ECF No. 4.)

     When a prisoner is permitted to proceed without prepayment of

the filing fee or when the prisoner pays the filing fee for a civil

action and seeks redress from a governmental entity, officer or
employee of a governmental entity, 28 U.S.C. §§ 1915(e)(2)(B);

1915A(b) and 42 U.S.C. § 1997e(c)(1) require courts to review the

complaint and sua sponte dismiss any claims that are (1) frivolous

or malicious; (2) fail to state a claim on which relief may be

granted; or (3) seek monetary relief against a defendant who is

immune from such relief. For the reasons discussed below, the Court

will dismiss the complaint without prejudice for failure to state

a claim.

     I.     Sua Sponte Dismissal

     Courts must liberally construe pleadings that are filed pro

se. Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quoting Estelle v.

Gamble, 429 U.S. 97, 106 (1976)). Thus, “a pro se complaint,

however    inartfully   pleaded,   must   be   held   to   ‘less   stringent

standards    than   formal   pleadings    drafted     by   lawyers.’”   Id.

(internal quotation marks omitted). “Court personnel reviewing pro

se pleadings are charged with the responsibility of deciphering

why the submission was filed, what the litigant is seeking, and

what claims she may be making.” See Higgs v. Atty. Gen. of the

U.S., 655 F.3d 333, 339-40 (3d Cir. 2011) (quoting Jonathan D.

Rosenbloom, Exploring Methods to Improve Management and Fairness

in Pro Se Cases: A Study of the Pro Se Docket in the Southern

District of New York, 30 Fordham Urb. L.J. 305, 308 (2002)).

     A pleading must contain a “short and plain statement of the

claim showing that the pleader is entitled to relief.” Fed. R.

                                    2 
 
Civ. P. 8(a)(2). “To survive a motion to dismiss, a complaint must

contain sufficient factual matter, accepted as true, to ‘state a

claim to relief that is plausible on its face.’” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 570 (2007)). “A claim has facial plausibility when

the plaintiff pleads factual content that allows the court to draw

the reasonable inference that the defendant is liable for the

misconduct alleged.” Id. (quoting Twombly, 550 U.S. at 556.) Legal

conclusions, together with threadbare recitals of the elements of

a cause of action, do not suffice to state a claim. Id.

      Thus, “a court considering a motion to dismiss can choose to

begin by identifying pleadings that, because they are no more than

conclusions, are not entitled to the assumption of truth.” Id. at

679. “While legal conclusions can provide the framework of a

complaint, they must be supported by factual allegations.” Id. If

a complaint can be remedied by an amendment, a district court may

not dismiss the complaint with prejudice but must permit the

amendment. Grayson v. Mayview State Hospital, 293 F.3d 103, 108

(3d Cir. 2002).

II.   DISCUSSION

      A.   Plaintiff’s Request to Proceed Under a Pseudonym

      Plaintiff requests to proceed under a pseudonym because this

action contains information about his offense of conviction, a sex

offense. (Compl., Attach., ECF No. 1-6.) Plaintiff is a prisoner

                                 3 
 
in the general population at FCI Fort Dix and he fears violence by

other inmates if his identity as a sex offender becomes known.

(Compl., Attach., ECF No. 1-6.)

     Federal Rule of Civil Procedure 10(a) requires the caption of

a complaint to name all parties. To proceed under a pseudonym, a

Plaintiff must establish (1) a fear of severe harm and (2) that

the fear of harm is reasonable. Doe v. Megless, 654 F.3d 404, 408

(3d Cir. 2011). Plaintiff acknowledges that he must make his

identity known to Defendant.

     The factors favoring anonymity as an exception to Rule 10(a)

include:

           1. [T]he extent to which the identity of the
           litigant has been kept confidential;

           2. [T]he bases upon which disclosure is feared
           or   sought    to   be   avoided,    and   the
           substantiality of these bases;

           3. [T]he magnitude of the public interest in
           maintaining   the   confidentiality of   the
           litigant's identity;

           4. [W]hether, because of the purely legal
           nature of the issues presented or otherwise,
           there is an atypically weak public interest in
           knowing the litigant's identities;

           5. [T]he undesirability of an outcome adverse
           to the pseudonymous party and attributable to
           [the party's] refusal to pursue the case at
           the price of being publicly identified; and

           6. [W]hether     the party seeking to sue
           pseudonymously    has illegitimate ulterior
           motives.


                                  4 
 
          . . .

          The factors    militating   against   anonymity
          include:

          1. [T]he universal level of public interest in
          access to the identities of litigants;

          2. [W]hether, because of the subject matter of
          this litigation, the status of the litigant as
          a public figure, or otherwise, there is a
          particularly strong interest in knowing the
          litigant's identities, beyond the public's
          interest which is normally obtained; and

          3. [W]hether the opposition to pseudonym by
          counsel, the public, or the press is
          illegitimately motivated.


Doe v. Oshrin, 299 F.R.D. 100, 103 (D.N.J. 2014) (quoting Megless,

654 F.3d at 408-09 (3d Cir. 2011).

     Plaintiff has requested that the Court keep his identity

confidential from the outset of this litigation, although his name

appears in the caption of the initial documents. Based on common

knowledge that sex offenders are targets for violence in prison,

Plaintiff reasonably fears violence if he is identified as a sex

offender by other prisoners in FCI Fort Dix. This matter raises

legal rather than factual issues, therefore, there is only a weak

public interest in knowing Plaintiff’s identity. Plaintiff does

not appear to have an ulterior motive in anonymity. The only factor

militating against anonymity is the general public interest in the

parties to a lawsuit. Plaintiff has met the burden to proceed under



                                 5 
 
the pseudonym John Doe in this action.1 See e.g. Doe v. Heil, Civ.

No. 8-cv-02342-WYD-CBS, 2008 WL 4889550, at *3 (D. Colo. Nov. 13,

2008) (citing cases acknowledging that a sex offender in the

general prison population may face heightened abuse by other

inmates).

              B.             The Complaint

              Plaintiff named Warden David Ortiz, in his official capacity,

as the sole defendant in this action. Plaintiff seeks solely

declaratory                           and             injunctive      relief   under   the   Administrative

Procedures Act and the Equal Protection Clause.

              Plaintiff alleges the following facts in support of his

claims. Sentenced on February 16, 2012 to a 294-month term of

imprisonment                             for            pornography    related   offenses,   Plaintiff   is

currently incarcerated in FCI Fort Dix. (Compl., ECF No. at 1.)

Plaintiff sent a request to his Unit Team on February 23, 2016,

asking for permission to use the Bureau of Prison’s public access

messaging service, TRULINCS. (Id. at 2.) His request was denied,

as were his appeals to the warden, the Bureau of Prisons (“BOP”)

Regional Office, and the BOP Central Office. (Id.)


                                                            
1  Although Plaintiff requested to proceed under a pseudonym in
his first filing in this Court, his name appears in the caption of
the Complaint. The Court will seal the Complaint and supporting
documents as well as this Court’s initial order denying IFP in
this matter, and Plaintiff’s second IFP application. The Court
will order the parties to use Plaintiff’s pseudonym in future
documents filed herein but the Court does not intend to seal new
filings.
                                                                       6 
 
              TRULINCS is an email communication system that the BOP has

permitted inmates to use since 2005. (Compl., ECF No. 1 at 4.) The

self-contained system is used exclusively by the BOP. (Id. at 5.)

To use the system, an inmate enters the name, address, telephone

number and email address of the recipient. (Id.) The information

must be verified by BOP staff before an invitation to participate

is         sent             to         the           recipient.     (Id.)    The   invitation   informs      the

recipient that the inmate wishes to add the recipient as an email

contact, provides the rules of the TRULINCS system, and directs

the recipient to the TRULINCS website to accept the invitation and

agree to receive email from the recipient. (Id.)

              TRULINCS messages do not operate like regular email. (Id.)

The recipient receives an email stating that a message is waiting,

and the recipient must log in to the TRULINCS system to read and

respond to the message. (Id.) Every message sent to and from the

inmate is recorded and monitored. (Id.) No message ever leaves the

TRULINCS system. (Id.)

              BOP Program Statement 4500.11, §14.9 states, “inmates are

only restricted from using TRULINCS . . . when absolutely necessary

to protect the safety, security, or orderly operation of the

correctional                            institution            or   the     protection   of   the   public    or

staff.”2                        As to sex offenders, the Program Statement further


                                                            
2 BOP Program Statements are available at
https://www.bop.gov/PublicInfo/execute/policysearch?todo=query
                                                                      7 
 
provides “inmates whose offense conduct, or other personal history

indicates a propensity to offend operation of the correctional

facility, or the protection of the public or staff, should be

seriously considered for restriction.” (Id.) The Program Statement

directs staff to identify inmates whose “participation in the

public messaging service poses a realistic threat.” (Id.)

     When Plaintiff first requested access to TRULINCS from his

Unit Team, the response was a denial “per BOP policy.” (Id. at 6.)

Plaintiff’s appeal to the warden, the sole defendant in this

action, was denied based on Plaintiff’s offense conduct, described

by the warden as follows:

          A review of your record reveals you are
          serving a 294 month aggregate sentence for
          Attempted Transportation of Minors with Intent
          to Engage in Criminal Sexual Activity, Attempt
          to Travel with Intent to Engage in Illicit
          Sexual Conduct, and Possession of Visual
          Depictions of Child Pornography.  Further
          review of your current offense reveals you
          communicated via e-mail with an undercover ICE
          agent who was pretending to operate a website
          offering   international   travel   with   the
          explicit purpose of offering sex with minors.
          During the period of June 15, 2010 and July
          23, 2010, you and the undercover officer
          exchanged numerous e-mails negotiating the
          terms of your trip to engage in sexual
          activity with an eight year old girl.

          Additionally, on May 17, 2004, you were
          convicted    of   Attempted    Gross    Sexual
          Imposition. Specifically, you were found to
          have used e-mail to correspond with a
          girlfriend in an attempt to coerce her into
          letting you engage in sex with her 10 year old
          sister.

                                8 
 
(Compl., Ex. A, ECF No. 1-4 at 6.)

     Plaintiff appealed the warden’s decision to the Regional

Office. (Compl., Ex. A, ECF No. 1-4 at 7-9.) The Regional Office

affirmed   the   warden’s   decision,   stating   “sound   correctional

judgment requires your access to electronic messaging be limited

to ensure the safe operation of the institution and to ensure

public safety.” (Id. at 9.) The Central Office affirmed the

Regional Office because “there were aggravating factors in your

offense conduct, which are sufficient to limit your TRULINCS

access.” (Id. at 12.)

     B.    Equal Protection Claim Under Bivens

     Plaintiff argues he has been treated differently from other

sex offenders at Fort Dix who have been granted access to TRULINCS.

(Compl., ECF No. 1 at 11.) He alleges the following:

           Numerous other sex offender inmates at that
           facility have been granted access to BOP e-
           mail. Some of those inmates committed arguably
           "worse" crimes than Plaintiff, including
           "hands-on" or "contact" offenses, and some who
           also used the internet and e-mail to commit
           their offense. (NOTE: Plaintiff chooses not to
           provide the actual names of those offenders in
           this initial filing for concerns over privacy
           and possible retaliation by the BOP against
           them. If the Court feels those names are
           necessary, he is willing to supplement this
           filing under seal if so directed.) For
           instance, one inmate, convicted in the
           District    of   Massachusetts,    amassed   a
           collection    of  over   4   million   illegal
           pornographic images, actively traded child
           pornography via "peer to peer" networks and

                                   9 
 
          over e-mail, and produced child pornography
          which showed him personally abusing an infant.
          Yet Defendants granted this inmate access to
          TRULINCS and BOP e-mail. Another inmate,
          convicted in the Northern District of Alabama,
          communicated with an undercover agent via e-
          mail, believing he was setting up a hotel-room
          sexual encounter with a minor female. He
          mailed partial payment to the undercover agent
          and   crossed   state  lines   believing   the
          encounter would take place. Yet Defendants
          granted that inmate access to TRULINCS and BOP
          e-mail. Another inmate at FCI-Fort Dix was
          convicted   in   the   Western   District   of
          Pennsylvania of possession and distribution of
          child pornography. He is a second time felon
          and was originally denied access to TRULINCS.
          When he appealed that decision, however,
          Defendant (the same who denied Plaintiff in
          this matter) reversed that denial and granted
          him access to BOP e-mail. He still has access
          at the time of this filing.

          Defendant is unable to adequately articulate
          any valid distinction between these similarly
          situated inmates and Plaintiff. All used e-
          mail in the commission of their crimes. Two of
          the 3 were sentenced to at least 15 years
          incarceration. (The Pennsylvania inmate was
          sentenced to 8 years). All are members of the
          "general population" of FCI-Fort Dix. But of
          the four, Plaintiff is the only one who has
          been denied access to BOP e-mail.

(Compl., ECF No. 1 at 11-12.)

     “The liberty protected by the Fifth Amendment’s Due Process

Clause contains within it the prohibition against denying to any

person the equal protection of the laws.” U.S. v. Windsor, 570

U.S. 744, 774 (2013). A plaintiff may bring a “class of one” Equal

Protection claim by alleging she has been intentionally treated

differently from others who are similarly situated, and that there

                                10 
 
is no rational basis for the difference in treatment. Village of

Willowbrook v. Olech, 528 U.S. 562, 564 (2000). The burden is on

the plaintiff to negate “any reasonably conceivable state of facts

that could have provided a rational basis for the classification.”

Board of Trustees v. Garrett, 531 U.S. 356, 367 (2001).

     There    is   a   rational    basis    upon   which   Defendant   treated

Plaintiff    differently    than    the     similarly   situated   inmates   he

identified. As the Warden explained, Plaintiff sent an email to

his girlfriend to persuade her to allow Plaintiff to have sex with

her ten-year-old sister. This behavior shows someone who might use

TRULINCS to gain access to a minor through a personal relationship

for his own sexual gratification. Thus, Defendant had a rational

basis to deny Plaintiff TRULINCS access while permitting access to

other sex offenders. See Hoffman v. Fed. Bureau of Prisons, No.

13-CV-852-GPM, 2013 WL 5529612, at *4 (S.D. Ill. Oct. 7, 2013)

(finding the warden articulated reasons consistent with the BOP's

program statement for his decision to deny the plaintiff TRULINCS

access.)

     C.     Administrative Procedure Act Claim

     Plaintiff contends the BOP’s final agency decision to deny

him access to TRULINCS was arbitrary and capricious because the

BOP did not explain how Plaintiff’s offense conduct jeopardizes

public safety, but rather excluded Plaintiff from TRULINCS based

on “generalized categories of previous conduct” in contravention

                                      11 
 
of BOP Program Statement 4500.11. (Compl., ECF No. 1 at 7.) The

gravamen of Plaintiff’s argument is that Defendant did not explain

how his use of TRULINCS would jeopardize the orderly operation of

the facility or the protection of the public because the TRULINCS

system is self-contained and its use is fully monitored. (Id. at

8.)

      A reviewing court may set aside an agency action if the

agency’s action is found to be “arbitrary, capricious, an abuse of

discretion, or otherwise not in accordance with law.” 5 U.S.C. §

706(2)(A));   Douglas   v.   Independent   Living   Center   of   Southern

California, Inc., 565 U.S. 606, 614 (2012) (noting the APA provides

for judicial review of final agency action under the standard

described in 5 U.S.C. § 706(2)(A)). Reviewing courts “must consider

whether the agency ‘examine[d] the relevant data and articulate[d]

a satisfactory explanation for its action,’ while being careful

‘not to substitute [their own] judgment for that of the agency.’”

Christ the King Manor, Inc. v. Sec'y U.S. Dep't of Health & Human

Servs., 730 F.3d 291, 305 (3d Cir. 2013) (quoting Motor Vehicle

Mfrs. Ass'n of U.S., Inc. v. State Farm Mut. Auto. Ins. Co., 463

U.S. 29, 43 (1983)). “An agency action may be arbitrary and

capricious ‘if the agency has relied on factors which Congress has

not intended it to consider, entirely failed to consider an

important aspect of the problem, offered an explanation for its

decision that runs counter to the evidence before the agency, or

                                   12 
 
is so implausible that it could not be ascribed to a difference in

view or the product of agency expertise.’” Christ the King Manor,

Inc., 730 F.3d at 305 (quoting State Farm, 463 U.S. at 43.)

      Here, the warden articulated Plaintiff’s specific offense

conduct that posed a particular risk that he might use email to

gain access to minors for his own sexual gratification. The warden

did   not,   as   Plaintiff   suggests,   categorically   deny   Plaintiff

access because he was convicted of a sex offense, regardless of

the individual nature of the crime.

      Although TRULINCS is self-contained and emails are monitored

by staff, human error may occur and prisoners with access to

electronic messaging can pose a threat to public safety. Plaintiff

may pose a greater threat to the public than other sex offenders

because he used his personal relationship with his girlfriend to

try to gain access to a minor. A prisoner’s close relations are

the types of persons likely to receive messages from the prisoner

via TRULINCS. Therefore, the warden’s decision to deny Plaintiff

access to TRULINCS pursuant to BOP Program Statement 4500.11 was

not arbitrary, capricious, an abuse of discretion or otherwise not

in accordance with law. See Hoffman, 2013 WL 5529612, at *3

(allowing inmates to use TRULINCS involves the use of prison

resources to screen or monitor electronic communications in order

to ensure that safety and security concerns are not jeopardized);

see also Solan v. Zickefoose,  530 F. App'x 109, 111–12 (3d Cir.

                                    13 
 
2013) (BOP Program Statement 4500.11 is entirely consistent with

the enabling statute, 18 U.S.C. § 4042(a)(2), which authorizes the

BOP to “provide for the safekeeping, care, and subsistence” of

Federal prisoners.)

IV.   CONCLUSION

      For the reasons discussed above, Plaintiff fails to state a

claim under the Fifth Amendment equal protection guarantee or the

Administrative Procedures Act. Although it is unlikely Plaintiff

can allege additional facts to state a valid claim, the Court will

dismiss the Complaint without prejudice and permit Plaintiff an

opportunity to amend.



DATE: January 22, 2019

                                      s/Renée Marie Bumb
                                      RENÉE MARIE BUMB
                                      UNITED STATES DISTRICT JUDGE




                                14 
 
